DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (USPGPub 2007/0283516 A1).

Rasmussen et al. discloses a glove (Figures; Abstract), comprising on the outer surface of the glove (: (a) at least one area patch with distributed thereon dry-adhesive micro 5wedges (Figures, #2; Paragraphs 0087, 0090, 0100 and 0101), wherein each of the dry-adhesive micro-wedges is a triangle (Paragraph 0100); and (b) at least one area patch with distributed thereon dry-non-adhesive micro 15wedges (Figures, #2; Paragraphs 0087, 0090, 0100 and 0101), wherein each of the dry-non-adhesive micro-wedges is a second triangle (Paragraph 0100) and wherein the second triangles are wider than the first triangles (Paragraph 0101; Figures 17 and 19, #2, with micro wedges of two different sizes) as in claim 1. With respect to claim 2, 10the height of each of the dry- adhesive micro-wedges and each of the dry-non-adhesive micro-wedges defined from their respective bases is about 100 micrometers (Paragraph 0101).  Regarding claim 3, in a case of at least two area 15patches with distributed thereon dry-adhesive micro wedges, the micro wedges of the one area patch points to a different direction than the micro wedges of the other area patch (Paragraphs 0100 and 0101; Figures 17 and 19, #2, wherein the orientations of the micro wedges can vary to allowing them to point in different directions). For claim 4, the at least one area patch with distributed thereon dry-adhesive micro wedges are on a palm side of the glove to provide adhesion when grasping an object (Figures 17 and 19, #2, wherein some of the micro wedges are located on the palm of the glove).  In claim 5, a low-friction non-adhesive 5microstructure is useful on the back of the glove (back of the hand) so that it does not accidentally grab a surface when somebody brushes the back of the hand against it (Figure 8, #11; Claim 10).  However, Rasmussen et al. fail to disclose a first isosceles triangle having (i) a leading face and a trailing face both inclined in the same direction with respect to a vertical defined from the base of the dry-adhesive micro-wedge,  10(ii) a leading direction asymmetric from a trailing direction, (iii) an apex angle between 20 to 35 degrees, (iv) an apex centerline angle of inclination with respect to the vertical between 25 and 45 degrees, a second isosceles triangle having: (j) a leading face and a trailing face both inclined yet in opposite S16-465/CIP13direction from each other and with respect to a vertical defined from the base of the dry-non-adhesive micro-wedge, (ii) a leading direction symmetric from a trailing direction, (iii) an apex angle between 75 and 110 degrees, (iv) an apex centerline angle of inclination with respect to the vertical of about zero degrees.

With regard to the limitation of “a first isosceles triangle having (i) a leading face and a trailing face both inclined in the same direction with respect to a vertical defined from the base of the dry-adhesive micro-wedge,  10(ii) a leading direction asymmetric from a trailing direction, (iii) an apex angle between 20 to 35 degrees, (iv) an apex centerline angle of inclination with respect to the vertical between 25 and 45 degrees, a second isosceles triangle having: (j) a leading face and a trailing face both inclined yet in opposite S16-465/CIP13direction from each other and with respect to a vertical defined from the base of the dry-non-adhesive micro-wedge, (ii) a leading direction symmetric from a trailing direction, (iii) an apex angle between 75 and 110 degrees, (iv) an apex centerline angle of inclination with respect to the vertical of about zero degrees”, Rasmussen et al. clearly states that the gloves contain micro wedges having a triangle shape of that may vary in size and height (Figures, #2; Paragraphs 0087, 0090, 0100 and 0101). A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV).  Applicant has not indicated there are any unexpected results due to the specific angles claimed.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The additional prior art is cited to show the state of the art of gloves having an outer surface with a texture to enhance grip without adhesive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 2, 2022